Case 4:19-cv-00902-ALM-CAN Document 1 Filed 12/06/19 Page 1 of 12 PageID #: 1



                        UNI ED STATES DISTRICT CO RT I OR THE
                             EASTERN DISTRICT OF TEXAS


   CRAIG CUNNINGHAM,                                §
                                                                               riJ i
   Plaintiff,                                       §                            DEC 8 6 201
                                                    §
   v.                                               §                        Clerk, US. District* 1 2 3 4 5
                                                    §                             Texas Eastern
   JP3 Enterprises, LLC, DBA My Vehicle             §
   Protection, Ensurety Ventures, LLC, dba          §    4:19cv902-ALM-CAN
   Omega Auto Care, Lyndon Southern                 §
   Insurance Company, EGV Companies, Inc.,          §
   Auto Knight Motor Club, Inc., EPS
   Companies ,LLC, James William Pyant


   Defe dant




                        Plaintiff s Ori inal Com laint an Jury Demand


                                               Parties

   1. The Plaintiff is Craig Cunningham and natural person and was present in Texas for all

        calls in this case in Collin County.

   2. JP3 Enterprises, LLC, DBA My Vehicle Protection, is a Missiouri Corpo ation
        operating from 317 Ch lmers St., St Peters, MO 63376 and can be served via
        registered agent James William Pyant at the address above.

   3. James William Pyant is a natural person who can be served at 317 Chalmers St., St
        Peters, MO 63376

   4. Ensurety Ventu es, LLC, dba Omega Auto Care, is a Missiouri corporation that can
        be served via Reg Agent Stephen J. Smith, 825 Maryville Centre Drive, ste 300,
        Town and Country, MO 63017.

   5. Lyndon Southern Insurance Company is a Florida corporation that can be served via
        Reg Agent CORPORATE CREATIONS NETWORK INC., 11380 PRO PERITY
        FARMS ROAD #22IE PALM BEACH GARDENS, FL 33410
Case 4:19-cv-00902-ALM-CAN Document 1 Filed 12/06/19 Page 2 of 12 PageID #: 2



   6. EGV Companies, Inc., is a Texas corporation that can be served via Reg agent CT
       Corporation System 1999 Bryan St., ste 900, Dallas, Tx 75201.

   7. Auto Knight Motor Club, Inc., is a Florida corporation that can be served via Reg
       Agent CORPORATE CREATIONS NETWORK INC. 11380 PROSPERITY FARMS
       ROAD #22IE PALM BEACH GARDENS, FL 33410

   8. EFS Companies ,LLC is a Texas corporation that can be served via Reg Agent CT
       Corporation System, 1999 Bryan St., ste 900, Dallas, Tx 75201 or CT Corporation
       System 1200 S. Pine Island Rd., Plantation, FL 33324.

   9. John/Jane Does 1-4 are other liable parties currently unknown to the Plaintiff.

                                  URISDICTION AND VEN E

   10. Ju isdiction. This Court has federal-question subject matter jurisdiction over

       Plaintiffs TCPA claims pursuant to 28 U.S.C. § 1331 because the TCPA is a federal

       statute. Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012). This Court has

       supplemental subject matter jurisdiction over Plaintiff s claim arising under Texas

       Business and Commerce Code 305.053 because that claim: arises from the same

       nucleus of operative fact, i.e.. Defendants telemarketing robocalls to Plaintiff; adds

       little complexity to the case; and doesn’t seek money damages, so it is unlikely to

       predominate over the TCPA claims.

    11. Personal Jurisdiction. This Court has general person l jurisdiction over the

       defendant because they have repeatedly placed calls to Texas residents, and derive

       revenue from Texas residents, and the sell goods and services to Texas residents,

       including the Plaintiff.

    12. This Court has specific personal jurisdiction over the defendants because the calls at

       issue were sent by or on behalf of the Defendants and involved a Texas based

       company selling car warranties to Texas based consumers.

    13. Venue. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(l)-(2)
Case 4:19-cv-00902-ALM-CAN Document 1 Filed 12/06/19 Page 3 of 12 PageID #: 3



      because a substantial part of the events giving rise to the claims the calls and sale of

      goods and services directed at Texas residents, including the Plaintiff occurred in

      this District and because the Plaintiff resides in this District, residing in the Eastern

      District of Texas when he recieved a substantial if not every single call from the

      Defendants that are the subject matter of this lawsuit.

   14. This Court has venue over the defendants because the calls at issue were sent by or on

      behalf of the above named defendants to the Plaintiff a Texas resident.

      THE TELEPHONE CONSUMER PROTECTION ACT OF 1991, 47 U.S.C. §

      227

   15. In 1991, Congress enacted the TCPA in response to a growing number of consumer

      complaints regarding telemarketing.

   16. The TCPA makes it unlawful to make any call (other than a call made for emergency

      purposes or made with the prior express consent of the called party) using an

      automatic telephone dialing system or an artificial or prerecorded voice ... to any

      telephone number assigned to a ... cellular telephone service. 47 U.S.C. §

      227(b)(l)(A)(iii).
   17. The TCPA makes it unlawful “to initiate any telephone call to any residential

      telephone line using an artificial or prereco ded voice to deliver a message without

      the prior express consent of the called party, unless the call is initiated for emergency

      purposes, is made solely pursuant to the collection of a debt owed to or guaranteed by

      the United States, or is exempted by rule or order” of the Federal Communication

      Commission (“FCC”). 47 U.S.C. § 227(b)(1)(B).

   18. The TCPA provides a private cause of action to persons who receive calls in violation
Case 4:19-cv-00902-ALM-CAN Document 1 Filed 12/06/19 Page 4 of 12 PageID #: 4



       of § 227(b). 47 U.S.C. § 227(b)(3).

    19. Separately, the TCPA bans making telemarketing calls without a do-not-call policy

       available upon demand 47 U.S.C. § 227(c); 47 C.F.R. § 64.1200(d)(1).1

   20. The TCPA provides a private cause o action to persons who receive calls in

       violation of § 227(c) or a regulation promulgated thereunder. 47 U.S.C. § 227(c)(5).

   21. According to findings of the FCC, the agency vested by Congress with authority to

       issue regulations implementing the TCPA, automated or prerecorded telephone calls

       are a greater nuisance and invasion of privacy than live solicitation calls and can be

       costly and inconvenient.

   22. The FCC also recognizes that wireless customers are charged for incoming calls

       whether they pay in advance or after the minutes are used. In re Rides and

       Regulations Implementing the Tel. Cons mer Prot. Act of 1991, 18 FCC Red. 14014,

       141151 165 (2003).

   23. The FCC requires “prior express written consent” for all autodialed or prerecorded

       telemarketing robocalls to wireless numbers and residential lines. In particular: [A]

       consumer s written consent to receive telemarketing robocalls must be signed and be

       sufficient to show that the consumer: (1) received clear and conspicuous disclosure

       of the consequences of providing the requested consent, that the consumer will

       receive future calls that deliver prerecorded messages by or on behalf of a specific

      seller; and (2) having received this information, agrees unambiguously to receive

      such calls at a telephone number the consumer designates, in addition, the written

      agreement must be obtained without requiring, directly or indirectly, that the


   1 See Code of Federal Regulations, Title 47, Parts 40 to 60, at 425 (2017)
   (codifying a June 26, 2003 FCC order).
Case 4:19-cv-00902-ALM-CAN Document 1 Filed 12/06/19 Page 5 of 12 PageID #: 5



      agreement be executed as a condition of purchasing any good or service.

   24. In the Matter of R les & Regulations Implementing the Tel. Consumer Trot. Act of

      1991, 27 FCC Red. 1830, 1844 33 (2012) (footnote and internal quotation marks

      omitted). FCC regulations generally establish that the party on whose behalf a

      solicitation is made bears ultimate responsibility for any violations. In the Matter of

      Rules and Regulations Implementing the Tel. Consumer Trot. Act of 1991, 10 FCC

      Red. 12391, 12397 13(1995).

   25. The FCC confirmed this principle in 2013, when it explained that “a seller... may be

      held vicariously liable unde federal common law principles of agency for violations

      of either section 227(b) or section 227(c) that are committed by third-party

      telemarketers.” In the Matter of the Joint Petition Filed by Dish Network, LLC, 28

      FCC Red. 6574, 6574 1 (2013).

   26. Under the TCPA, a text message is a call. Satterfield v. Simon & Schuster, Inc., 569

      F.3d 946, 951 -52 (9th Cir. 2009).

   27. A corporate officer involved in the telemarketing at issue may be personally liable

      under the TCPA. E.g., Jackson hive Star Catering, Inc. v. Reason, Case No. 10-

       10010, 2013 U.S. Disk LEXIS 159985, at *10 (E.D. Mich. Nov. 8, 2013) ( [M]any

      courts have held that corporate actors can be individually liable for violating the

      TCPA where they had direct, personal participation in or personally authorized the

      conduct found to have violated the statute.” (internal quotation marks omitted));

      Maryland v. Universal Elections, 787 F. Supp. 2d 408, 415 - 16 (D. Md. 2011) (“If

      an individual acting on behalf of a corporation could avoid individual liability, the

      TCPA would lose much of its force.”).
Case 4:19-cv-00902-ALM-CAN Document 1 Filed 12/06/19 Page 6 of 12 PageID #: 6



                           The Tex s Business and Commerce Co e 305.053

   28. The Texas Business and Commerce code has an analogus portion that is related to the

      TCPA and was violated in this case.

   29. The Plaintiff may seek da ages under this Texas law for violations of 47 USC 227 or

      subchapter A and seek $500 in statutory da ages or $1500 for willful or knowing

      damages.

                                    FACTUAL ALLEGATIONS

   30. This case relates to unsolicited telemarketing calls to the Plaintiff to buy an extended

      car warranty for the benefit of all the named defendants in this case.

                                        Calls to the Plaintiff

   31. Mr. Cunningham received multiple calls from a variety of spoofed caller ID s that

      contained a pre-recorded message and were initiated using an automated telephone

      dialing system. The calls were on behalf of the named defendants. The calls had a

      delay of 3-4 seconds of dead air before the pre-recorded message began indicating the

      calls were initiated using an ATDS. The calls were to ***-***-1977

   32. The calls contained a pre-recorded message and the caller ID was spoofed, and the

      Plaintiff alleges the following calls below at a minimum:

   My Vehicle Protection                                                    to 615-348-1977
             10/21/2019 call         (615) 241-8450   51s       inbound     wifi
             10/21/2019 call         (615) 241-8450   54s       inbound     cell
             10/18/2019 call         (615) 241-8450   14s       inbound     wifi
             10/18/2019 call         (615) 241-8450   1m 8s     inbound     wifi
             10/17/2019 call         (615) 241-8450    4s       inbound     cell
             10/15/2019 call         (615) 241-8450   10m 54s inbound       cell
             10/14/2019 call         (615)241-8450    15s       inbound     wifi
             10/11/2019 call         (615) 241-8450          20 inbound     cell
             10/11/2019 call         (615) 241-8450   1m 9s     inbound     cell
             10/11/2019 call         (615) 241-8450   55s       inbound     wifi
             10/10/2019 call         (615) 241-8450   34s       inbound     wifi
             10/10/2019 call         (615) 241-8450   15s       inbound     wifi
             10/10/2019 call         (615) 241-8450   24s       inbound     wifi
Case 4:19-cv-00902-ALM-CAN Document 1 Filed 12/06/19 Page 7 of 12 PageID #: 7



             10/10/2019 call         (615)241-8450 1m 10s       inbound     wifi



   33. The Plaintiff was emailed a policy with the number MVP50806 and contained the

      names of each of the listed defendants in the handbook indicating that the policy was

      for each of their benefit and on their behalf.

   34. These calls were not related to any emer ency purpose.

   35. The defendants did not have an internal do not call policy, did not place the Plaintiff

      on an internal do not call policy, in violation of 47 CFR 64.1200(d).

   36. The Plaintiff had previously complained of illegal telemar eting calls involving

      several of the Defendants including Omega Auto care, roughly a year ago, and despite

      this additional calls were placed to the Plaintiff.

   37. Mr. Cunningham has limited data storage capacity on his cellular telephone.

      Incoming calls from the defendants consumed part of this capacity.

   38. No emergency necessitated the calls

   39. Each call was sent by an ATDS.

       JP3 Enterprises, LLC, DBA My Vehicle Protection and Janies Pyant s Knowing

                      and Willful Violations of Telemarketin Re ulations

   40. Mr. Cunningham asked for an inte al do-not-call policy from the defendants, but

      none was provided.

   41. JP3 Enterprises, LLC, DBA My Vehicle Protection and James Pyant s

      knowingly violated the TCPA by initiating automated calls with pre-recorded

      messages to the Plaintiff, as they were previously sued in Federal court for violating

      the TCPA.

   42. JP3 Enterprises, LLC, DBA My Vehicle Protection and James Pyant’sdid not
Case 4:19-cv-00902-ALM-CAN Document 1 Filed 12/06/19 Page 8 of 12 PageID #: 8



      have a written do-not-call policy while it was sending Mr. Cunningham text

      messages.


   43. JP3 Enterprises, LLC, DBA My Vehicle Protection and James Pyant s did not

      train its agents engaged in telemarketing on the existence and use of any do-not-call

      list.

   44. JP3 Enterprises, LLC, DBA My Vehicle Protection and James Pyant s calls did

      not provide Mr. Cunningham with the name of the individual caller or the name of the

      person or entity on whose behalf the call was being made.




                      The Plaintiffs cell phone is a residential number

   45. The text messages were to the Plaintiffs cellular phonne ***.***_2977 which is the

      Plaintiff s personal cell phone that he uses for personal, family, and household use.

      The Plaintiff maintains no landline phones at his residence and has not done so for at

      least 10 years and primarily relies on cellular phones to communicate with friends and

      family. The Plaintiff also uses his cell phone for navigation purposes, sending and

      receiving emails, timing food when cooking, and sending and receiving text

      messages. The Plaintiff further has Iris cell phone registered in his personal name,

      pays the cell phone from his personal accounts, and the phone is not primarily used

      for any business purpose.




              Violations of the Texas B siness and Commerce Code 305.053

   46. The actions of the defendants violated the Texas Business and Commerce Code

      305.053 by placing automated calls to a cell phone which violate 47 USC 227(b). The
Case 4:19-cv-00902-ALM-CAN Document 1 Filed 12/06/19 Page 9 of 12 PageID #: 9



       calls by the Defendants and her corporation violated Texas law by placing calls with a

       pre-recorded message to a cell phone which violate 47 USC 227(c)(5) and 47 (JSC

       227(d) and 47 USC 227(d)(3) and 47 USC 227(e).

   47. The calls by the defendants violated Texas law by spooling the caller ID s per 47

      USC 227(e) which in turn violates the Texas statute.


                                I. FIRST CLAIM FOR RELIEF

       (Non-Emergency Robocalls to Cellular Telephones, 47 U.S.C. § 227(b)(1)(A))

                                   (A ainst All Defendants)

           1. Mr. Cunningha realleges and incorporates by reference each and every

   allegation set forth in the preceding paragraphs.

          2. The foregoing acts and omissions of Defendants and/or their affiliates or

   agents constitute multiple violations of the TCPA, 47 U.S.C. § 227(b)(1)(A), by making

   non-emergency telemarketing robocalls to Mr. Cunningham s cellular telephone number

   without his prior express written consent.

          3. Mr. Cunningham is entitled to an award of at least $500 in damages for

   each such violation. 47 U.S.C. § 227(b)(3)(B).

          4. Mr. Cunningham is entitled to an award of up to $ 1,500 in damages for

   each such knowing or willful violation. 47 U.S.C. § 227(b)(3).

          5. Mr. Cunningham also seeks a permanent injunction prohibiting

   Defendants and their affiliates and agents from making non-emergency telemarketing

   robocalls to cellular telephone numbers without the prior express written consent of the

   called party.
Case 4:19-cv-00902-ALM-CAN Document 1 Filed 12/06/19 Page 10 of 12 PageID #: 10



                                 II. SECOND CLAIM FOR RELIEF

            (Telemarketin Without an ated Safe uards, 47 C.F.R. § 64.1200(d))

                                     (A ainst All Defendants)

            6. Mr. Cunningham realleges and incorporates by reference each and every

     allegation set forth in the preceding paragraphs.

            7. T he foregoing acts and omissions of Defendants and/or their affiliates or

    agents constitute multiple violations of FCC regulations by making telemarketing

    solicitations despite lacking:

                    a. a written policy, available upon demand, for maintaining a do-not-

    call list, in violation of 47 C.F.R. § 64.1200(d)(1);2

                    b. training for the individuals involved in the telemarketing on the

    existence of and use of a do-not-call list, in violation of 47 C.F.R. § 64.1200(d)(2);3 and,

                    c. in the solicitations, the name of the individual caller and the name

    of the person or entity on whose behalf the call is being made, in violation of 47 C.F.R. §

    64.1200(d)(4).4

            8. Mr. Cunningham is entitled to an award of at least $500 in damages for

    each such violation. 47 U.S.C. § 227(c)(5)(B).

            9. Mr. Cunningham is entitled to an award of up to $ 1,500 in damages for

    each such knowing or willful violation. 47 U.S.C. § 227(c)(5).




    2 See id. at 425 (codifying a June 26, 2003 FCC order).
    3 See id. at 425 (codifying a June 26, 2003 FCC order).
    4 See id. at 425 - 26 (codifying a June 26, 2003 FCC order).
Case 4:19-cv-00902-ALM-CAN Document 1 Filed 12/06/19 Page 11 of 12 PageID #: 11



            10. Mr. Cunningham also seeks a permanent injunction prohibiting

    Defendants and their affiliates and agents from making telemarketing solicitations until

    and unless they (1) implement a do-not-call list and training thereon and (2) include the

    name of the individual caller and AFS s name in the solicitations.


            I .THIRD CLAIM FOR RELIEF: Violations of The Texas Business and

                                       Commerce Code 305.053

            11. Mr. Cunningham realleges and i co porates by refere ce each and eve y

    allegation set forth in the preceding paragraphs.

            12. The foregoing acts and omissions of Defendants and/or the affiliates or

    agents constitute multiple violations of the Texas Business and Commerce Code

    305.053, by making non-emergency telemarketing robocalls to Mr. Cunningham s

    cellular telephone number without his prior express written consent in violation of 47

    USC 227 et seq. The Defendants violated 47 USC 227(d) and 47 USC 227(d)(3) and 47

    USC 227(e) by using an ATDS that does not comply with the technical and procedural

    standards under this subsection.

            13. Mi'. Cunningham is entitled to an award of at least $500 in damages for

    each such violation.Texas Business a d Commerce Code 305.053(b)

            14. Mr. Cunningham is entitled to an award of up to $1,500 in damages for

    each such knowing or willful violation. Texas Business and Commerce Code

    305.053(c).
Case 4:19-cv-00902-ALM-CAN Document 1 Filed 12/06/19 Page 12 of 12 PageID #: 12



                                    IV. PRAYER FOR RELIEF

             WHEREFORE, Plaintiff Craig Cunningham prays for judg ent against

    Defendants jointly and severally as follows:

             A. Leave to amend this Complaint to name additional DOESs as they are

    identified and to conform to the evidence presented at trial;

             B. A declaration that actions co plained of herein by Defendants violate the

    TCPA and Texas state law;

             C. An injunction enjoining Defendants and their affiliates and agents from

    engaging in the unlawful conduct set forth herein;

             D. An award of $3000 per call in statutory damages arising from the TCPA

    intentional violations jointly and severally against the corporation and individual for 30

    calls.


             E. An award of $ 1,500 in statutory damages arising from violations of the

    Texas Business and Commerce code 305.053

             F. An award to Mr. Cunningham of damages, as allowed by law under the

    TCPA;

             G. An award to Mr. Cunningham of interest, costs and attorneys fees, as

    allowed by l w and equity

             H. Such further relief as the Court deems necessary, just, and proper.




    Craig Cunningham, Plaintiff, Pro-se 3000 Custer Road, ste 270-206, Plano, Tx 75075
